DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of said at least one temperature sensors” in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 5 and 7 are objected to because of the following informalities:  Claims should not depend from a subsequent claim. It is suggested that the claims be cancelled, and renumbered starting from claim 31, keeping in mind on also changing the dependency as needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is unclear because “a temperature sensor” seems to introduce a new (or more than one) temperature sensor since it depends on claim 6 which introduces a temperature sensor. The only indication of multiple temperature sensors is found in claim 25, which requires a plurality of temperature sensors, however this is also not supported at least with respect to the figures. The interpretation with respect to claim 26 is that the existing temperature sensor is located in the connection port. For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 19, 20, 23, 24, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harbin [20030015188].
With respect to claim 6, Harbin discloses: A solid-fuel cooker, such as a barbecue, oven, or smoker for outdoor use, the cooker comprising: a body (10) having or enclosing a fuel chamber (18) configured to act as a firebox for combustion of solid fuel, such as wood, charcoal or briquettes; a fuel support (20) for supporting the solid fuel in the fuel chamber; a cooking zone (30) spaced above the fuel chamber for receiving food items to be cooked [paragraph 0016, with reference to “Although illustrated with a vertical hearth barbecue grill, aspects of the invention may be deployed in a conventional barbecue grill where the coals are placed horizontally.”]; a hood (16, 22) which is connected to the body and movable between a closed position, in which it covers and encloses the cooking zone, and an open position, in which access to the cooking zone is provided [see FIG 1]; an electronic control system (36) for controlling and/or monitoring operation of the cooker, and at least one temperature sensor (42) for sensing a temperature within the cooker, the at least one temperature sensor being operatively associated with the control system control [see FIG 3A, 3B, paragraph 0019].
Harbin further discloses:
{cl. 19} The solid-fuel cooker of claim 6, wherein the body further comprises an air inlet assembly (32) having an airflow channel in a side wall of the body and a rotatable control member that is operable to progressively open or close one or more inlet vent apertures for providing airflow to the fuel chamber, and wherein the rotatable control member is provided as a cap or closure which covers an end of the airflow channel at the side wall and is rotatable to progressively open or close the one or more inlet vent apertures [paragraph 0018].
{cl. 20} The solid-fuel cooker of claim 19, wherein the air inlet assembly includes an airflow channel through the side wall of the body providing communication between the one or more inlet vent apertures and the fuel chamber, wherein the rotatable control member covers an end of the airflow channel at the side wall of the body and is rotatable through an angle of about 180 degrees to about 360 degrees, to progressively open or close the one or more inlet vent apertures [see FIG 2A, paragraph 0018].
{cl. 23} The solid-fuel cooker of claim 6, wherein the control system is configured to convey temperature data sensed by the at least one temperature sensor to a user via a display device [paragraph 0022 with specific reference to LEDs 48].
{cl. 24} The solid-fuel cooker of claim 6, wherein the at least one temperature sensor (42) is incorporated or fixed in the hood (22) for sensing a temperature in the cooking zone [see FIG 3A].
{cl. 26} The solid-fuel cooker of claim 6, wherein at least one connection port is provided within the cooking zone, for operative connection with a temperature sensor (42) and wherein said at least one connection port is operatively connected to the control system [see FIGs 2B and 3A].
{cl. 27} The solid-fuel cooker according to claim 26, wherein the at least one connection port is disposed in the hood [see FIG 2A].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin [20030015188], further in view of Arnold [5676049].
With respect to claims 1 and 2, Harbin discloses the invention as substantially claimed, however does not disclose the shells as further claimed.
Arnold makes up for these deficiencies by teaching a grill rack (2) supported by an outer housing (1) having therein sidewalls and a base (6, 5) making up the inner housing of a fire chamber (3), such that when modifying Harbin would show:
{cl. 1} The solid-fuel cooker of claim 6, wherein the body comprises an outer shell (1) forming an exterior housing of the cooker, and an inner shell (5, 6) encompassing the fuel chamber (3), wherein the inner shell is housed within the outer shell and is spaced (via air passage 9) from the outer shell to thermally isolate or insulate the fuel chamber from the exterior housing of the cooker [see FIG 1, col 2, line 7-18].
{cl. 2} The solid-fuel cooker of claim 1, wherein the inner shell is spaced from the outer shell over at least 95 percent of its outer or external surface area to thermally isolate or insulate the fuel chamber from the exterior housing of the cooker [see FIG 1].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Harbin with the teachings of Arnold because Arnold provides a known arrangement that provides a means for insulation allowing for a safer barbecue to use.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin [20030015188], further in view of Allmendinger [20180368617].
With respect to claims 5 and 7, Harbin discloses the invention as substantially claimed, however does not disclose the ignition system as claimed. Allmendinger makes up for these deficiencies by teaching a charcoal grill insert, that if used to modify Harbin by incorporating the ignition system to the body of Harbin would teach:
{cl. 5} The solid-fuel cooker of claim 6, further comprising an ignition system (9) for igniting solid fuel supported in the fuel chamber, wherein the ignition system comprises at least one electric heating element mounted within the body for heating solid fuel supported in the fuel chamber, wherein the at least one electric heating element is located in or adjacent the fuel chamber [see FIG 5, paragraph 0025]
{cl. 7} The solid-fuel cooker of claim 5, wherein the control system is operatively connected to the ignition system and configured to deactivate the at least one electric heating element after a predetermined period of time has elapsed following its activation and/or if a temperature exceeds a predetermined threshold [paragraph 0026-0032].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the grill of Harbin to incorporate the ignition system of Allmendinger because Allmendinger provides an electrical ignition system for charcoal fuel, therein reducing the material needed for ignition.
Claim(s) 9-11, 13, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin [20030015188], further in view of Parker et al [20180008093].
With respect to claim 9-11, 13 and 24, Harbin discloses the invention as substantially claimed, however does not disclose the data transferring capability or the double shell structure of the hood.
Parker makes up for these deficiencies by teaching: 
{cl. 9} The solid-fuel cooker of claim 6, wherein the control system is configured to transfer data to, or to communicate with, a personal electronic device of a user, such as a mobile phone or a tablet, to allow the user to monitor a state of the cooker, such as ambient temperature(s), cooker temperature(s) and/or food item temperature(s) remotely via the personal electronic device [paragraph 0049].
{cl. 10} The solid-fuel cooker of claim 6, wherein the hood comprises a hood outer shell (105) forming part of an exterior housing of the cooker and a hood inner shell (110) for covering and enclosing the cooking zone, the hood inner shell being spaced from the hood outer shell to thermally isolate the cooking zone from the exterior housing of the cooker [paragraph 0043].
{cl. 11} The solid-fuel cooker of claim 10, wherein the hood inner shell is spaced from the hood outer shell over at least 95 percent of its outer or external surface area to thermally isolate the exterior housing of the cooker from the cooking zone [see FIG 1B].
{cl. 13} The solid-fuel cooker of claim 10, wherein the hood comprises an upstanding chimney assembly (120) with a rotatable control member that is operable to progressively open or close one or more outlet vent apertures in the chimney assembly, said chimney assembly including a cap that is rotatable via the control member to progressively open or close the one or more outlet vent apertures provided in lateral sides of the chimney assembly below the cap [see FIG 1B, paragraph 0044].
{cl. 25} The solid-fuel cooker of claim 6, wherein the at least one temperature sensor (125) is incorporated or fixed in the hood for sensing a temperature in the cooking zone [paragraph 0049].
{cl. 29} The solid-fuel cooker of claim 26, wherein a plurality of connection ports are provided within the cooking zone, each port for operative connection with a respective temperature sensor [paragraph 0049].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art at the time of the invention to modify the cooker of Harbin with the teachings of Parker because Parker provides a means to allow data transfer and communication with a user to control cooking when away from the grill.
Claim(s) 16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin [20030015188], further in view of Traeger et al [20070137634].
With respect to claims 16 and 30, Harbin discloses the invention as substantially claimed, however does not disclose the latching mechanism. 
Traeger makes up for these deficiencies by teaching:
{cl. 16} The solid-fuel cooker of claim 6, further comprising an internal latch (32) mechanism for securing the hood in the closed position, whereby movement of the hood to the open position requires two-handed operation to disengage the latch mechanism and to lift or move the hood simultaneously [see FIG 1, paragraph 0014-0015].
{cl. 30} The solid-fuel cooker of claim 16, wherein the latch mechanism (32)  includes an actuator button (30) for disengaging the latch and wherein the hood includes a handle for lifting (23) the hood, said button and said handle being spaced so as to prevent simultaneous activation of the button and lifting the hood one-handed [see FIG 1, paragraph 0014-0015].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the grill of Harbin with teachings of Parker because Parker provides a known safety mechanism in the latch the retains heat a prevents access to the grill when unnecessary.
Claim(s) 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin [20030015188], further in view of Walters [20180325314].
With respect to claims 17 and 28, Harbin discloses the invention as substantially claimed, however does not disclose the fuel insertion opening or the food probe.
Walters makes up for these deficiencies by teaching:
{cl. 17} The solid-fuel cooker of claim 6, wherein the body includes a fuel loading port (104) comprising a first re-fueling opening formed through a side wall of the body and providing access to the fuel chamber for introducing solid fuel into the fuel chamber during operation of the cooker, wherein the fuel loading port includes a removable closure for closing the first re-fueling opening when the fuel loading port is not in use [see FIG 1, paragraph 0079, 0086].
{cl. 28} The solid-fuel cooker of claim 26, wherein the temperature sensor includes a temperature sensor probe (3048) having a food insertion portion at a distal end which is connected to a terminal connector at a proximal end for electrically coupling with a respective connection port [paragraph 0147].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the grill of Harbin with the teachings of Walters because Walters provides features of a grill that are known to enhance operability of the grill to ensure an efficient cooking process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradley [3398733] is considered pertinent art because of the similar structure of the grill [see FIG 2].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
8/25/2022